UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period:	September 30, 2013 Item 1. Schedule of Investments: Putnam VT Capital Opportunities Fund The fund's portfolio 9/30/13 (Unaudited) COMMON STOCKS (98.9%) (a) Shares Value Aerospace and defense (4.0%) AeroVironment, Inc. (NON) 9,960 $230,076 Alliant Techsystems, Inc. 4,055 395,606 Cubic Corp. 3,335 179,023 Hexcel Corp. (NON) 6,240 242,112 Orbital Sciences Corp. (NON) 9,205 194,962 Triumph Group, Inc. 1,650 115,863 Air freight and logistics (0.4%) Forward Air Corp. 3,475 140,216 Airlines (2.5%) Allegiant Travel Co. 3,425 360,858 Republic Airways Holdings, Inc. (NON) 16,015 190,579 Spirit Airlines, Inc. (NON) 8,740 299,520 Auto components (1.0%) Autoliv, Inc. (Sweden) (S) 2,140 187,015 BorgWarner, Inc. (S) 1,615 163,745 Biotechnology (1.2%) Cubist Pharmaceuticals, Inc. (NON) 3,266 207,554 Myriad Genetics, Inc. (NON) (S) 8,490 199,515 Capital markets (3.0%) E*Trade Financial Corp. (NON) 10,080 166,320 SEI Investments Co. 16,570 512,179 Waddell & Reed Financial, Inc. Class A 6,739 346,924 Chemicals (0.9%) Koppers Holdings, Inc. 2,465 105,132 Methanex Corp. (Canada) 4,195 215,078 Commercial banks (7.2%) Associated Banc-Corp. 11,055 171,242 Bancorp, Inc. (The) (NON) 23,094 409,226 BOK Financial Corp. 3,285 208,105 Bond Street Holdings, LLC 144A Class A (F) (NON) 3,695 55,425 City National Corp. (S) 3,285 218,978 Comerica, Inc. 2,875 113,016 Commerce Bancshares, Inc. 5,066 221,941 East West Bancorp, Inc. 10,405 332,440 F.N.B. Corp. 13,030 158,054 First Citizens BancShares, Inc. Class A 827 170,031 National Bank Holdings Corp. Class A 5,755 118,208 Popular, Inc. (Puerto Rico) (NON) 6,237 163,597 Valley National Bancorp (S) 11,111 110,554 Commercial services and supplies (0.5%) Tetra Tech, Inc. (NON) 6,740 174,499 Communications equipment (1.9%) F5 Networks, Inc. (NON) 2,285 195,962 Netgear, Inc. (NON) 3,590 110,787 Polycom, Inc. (NON) 17,865 195,086 Riverbed Technology, Inc. (NON) (S) 10,730 156,551 Construction and engineering (0.8%) Primoris Services Corp. 11,065 281,826 Consumer finance (0.9%) Portfolio Recovery Associates, Inc. (NON) 5,130 307,492 Containers and packaging (0.5%) Owens-Illinois, Inc. (NON) 6,030 181,021 Diversified consumer services (1.0%) H&R Block, Inc. 5,708 152,175 Hillenbrand, Inc. 6,450 176,537 Diversified financial services (0.6%) CBOE Holdings, Inc. 4,565 206,475 Electric utilities (1.1%) El Paso Electric Co. 3,715 124,081 Pepco Holdings, Inc. (S) 4,625 85,378 Portland General Electric Co. 5,500 155,265 Electrical equipment (2.3%) AMETEK, Inc. 4,196 193,100 AZZ, Inc. 6,625 277,323 Brady Corp. Class A 5,395 164,548 Hubbell, Inc. Class B 1,471 154,073 Electronic equipment, instruments, and components (1.0%) FLIR Systems, Inc. 6,470 203,158 MTS Systems Corp. 2,285 147,040 Energy equipment and services (3.4%) Atwood Oceanics, Inc. (NON) 3,485 191,814 Helmerich & Payne, Inc. (S) 3,140 216,503 Key Energy Services, Inc. (NON) (S) 19,740 143,905 McDermott International, Inc. (NON) 24,030 178,543 Oil States International, Inc. (NON) 2,005 207,437 Superior Energy Services, Inc. (NON) 9,035 226,236 Food and staples retail (0.3%) Nash Finch Co. 3,258 86,044 Food products (1.1%) Darling International, Inc. (NON) 9,175 194,143 J&J Snack Foods Corp. 2,150 173,548 Gas utilities (1.2%) Chesapeake Utilities Corp. 1,970 103,405 Laclede Group, Inc. (The) 3,470 156,150 UGI Corp. 3,950 154,564 Health-care equipment and supplies (1.1%) Greatbatch, Inc. (NON) 7,140 242,974 Thoratec Corp. (NON) 3,954 147,445 Health-care providers and services (5.4%) Bio-Reference Labs, Inc. (NON) (S) 12,655 378,131 Chemed Corp. (S) 3,335 238,453 Ensign Group, Inc. (The) 5,670 233,094 Hanger, Inc. (NON) 5,880 198,509 Magellan Health Services, Inc. (NON) 2,105 126,216 Mednax, Inc. (NON) 2,705 271,582 Owens & Minor, Inc. 5,505 190,418 Patterson Cos., Inc. 5,000 201,000 Hotels, restaurants, and leisure (2.0%) Cheesecake Factory, Inc. (The) (S) 6,437 282,906 Choice Hotels International, Inc. (S) 4,660 201,265 Panera Bread Co. Class A (NON) 1,240 196,577 Household durables (1.7%) Harman International Industries, Inc. 3,432 227,301 iRobot Corp. (NON) (S) 4,174 157,235 Jarden Corp. (NON) 4,235 204,974 Household products (0.6%) Energizer Holdings, Inc. (S) 2,070 188,681 Insurance (5.7%) American Financial Group, Inc. 2,275 122,987 Amtrust Financial Services, Inc. (S) 5,720 223,423 Aspen Insurance Holdings, Ltd. 4,381 158,986 Endurance Specialty Holdings, Ltd. 2,302 123,663 Genworth Financial, Inc. Class A (NON) 16,105 205,983 HCC Insurance Holdings, Inc. 2,693 118,007 Horace Mann Educators Corp. 5,160 146,441 Protective Life Corp. (S) 3,090 131,480 Stancorp Financial Group 2,581 142,007 Torchmark Corp. (S) 2,780 201,133 Validus Holdings, Ltd. (S) 5,420 200,432 W.R. Berkley Corp. 3,880 166,297 Internet software and services (2.4%) IAC/InterActiveCorp. 3,810 208,293 j2 Global, Inc. (S) 5,855 289,940 Liquidity Services, Inc. (NON) (S) 2,570 86,249 ValueClick, Inc. (NON) (S) 10,630 221,636 IT Services (3.9%) Alliance Data Systems Corp. (NON) (S) 1,380 291,829 Booz Allen Hamilton Holding Corp. 9,340 180,449 Broadridge Financial Solutions, Inc. 6,605 209,709 CACI International, Inc. Class A (NON) (S) 2,610 180,377 Global Payments, Inc. 4,235 216,324 NeuStar, Inc. Class A (NON) (S) 4,935 244,184 Leisure equipment and products (1.1%) Polaris Industries, Inc. 2,840 366,871 Life sciences tools and services (0.4%) Bruker Corp. (NON) 6,400 132,160 Machinery (3.8%) Actuant Corp. Class A (S) 4,055 157,496 AGCO Corp. (S) 5,230 315,997 Kennametal, Inc. 4,630 211,128 Oshkosh Corp. (NON) 7,360 360,493 WABCO Holdings, Inc. (NON) 3,105 261,627 Media (1.2%) Morningstar, Inc. 2,870 227,476 Valassis Communications, Inc. (S) 5,869 169,497 Metals and mining (2.1%) Commercial Metals Co. 8,155 138,227 IAMGOLD Corp. (Canada) 21,470 101,983 Kaiser Aluminum Corp. (S) 2,630 187,388 Reliance Steel & Aluminum Co. 3,974 291,175 Multi-utilities (0.7%) TECO Energy, Inc. (S) 5,445 90,060 Vectren Corp. 4,360 145,406 Multiline retail (1.3%) Big Lots, Inc. (NON) (S) 8,203 304,249 Dillards, Inc. Class A 1,960 153,468 Oil, gas, and consumable fuels (2.4%) HollyFrontier Corp. (S) 3,160 133,068 Tesoro Corp. 5,755 253,105 Whiting Petroleum Corp. (NON) 3,196 191,281 World Fuel Services Corp. (S) 6,675 249,044 Paper and forest products (2.0%) Clearwater Paper Corp. (NON) 3,300 157,641 Domtar Corp. (Canada) (S) 3,240 257,321 Schweitzer-Mauduit International, Inc. 4,365 264,213 Personal products (0.4%) Inter Parfums, Inc. 5,080 152,349 Pharmaceuticals (1.9%) Jazz Pharmaceuticals PLC (NON) 3,140 288,786 Medicines Co. (The) (NON) 5,605 187,880 Questcor Pharmaceuticals, Inc. (S) 3,265 189,370 Professional services (2.9%) Exponent, Inc. (S) 3,015 216,598 Huron Consulting Group, Inc. (NON) 4,895 257,526 Towers Watson & Co. Class A 3,240 346,550 TrueBlue, Inc. (NON) 6,669 160,123 Real estate investment trusts (REITs) (3.6%) Brandywine Realty Trust 12,385 163,234 Capstead Mortgage Corp. 13,855 163,073 Highwoods Properties, Inc. 4,375 154,481 Kimco Realty Corp. 4,770 96,259 Mack-Cali Realty Corp. (S) 5,605 122,974 National Health Investors, Inc. 1,684 95,803 Omega Healthcare Investors, Inc. (S) 6,123 182,894 Redwood Trust, Inc. (S) 7,280 143,343 Two Harbors Investment Corp. 12,025 116,763 Real estate management and development (0.8%) Jones Lang LaSalle, Inc. 2,945 257,099 Road and rail (1.4%) Heartland Express, Inc. 12,270 174,111 Landstar Systems, Inc. 5,540 310,129 Semiconductors and semiconductor equipment (2.8%) KLA-Tencor Corp. 3,495 212,671 Lam Research Corp. (NON) 5,331 272,894 Omnivision Technologies, Inc. (NON) (S) 9,790 149,885 Skyworks Solutions, Inc. (NON) 7,170 178,103 Teradyne, Inc. (NON) (S) 8,980 148,350 Software (3.0%) ANSYS, Inc. (NON) 1,470 127,184 FactSet Research Systems, Inc. (S) 1,040 113,464 Manhattan Associates, Inc. (NON) 2,675 255,329 Open Text Corp. (Canada) (S) 3,720 277,698 Synopsys, Inc. (NON) 6,687 252,100 Specialty retail (4.8%) Aaron's, Inc. 5,346 148,084 American Eagle Outfitters, Inc. 8,450 118,216 ANN, Inc. (NON) 4,370 158,281 Big 5 Sporting Goods Corp. 9,350 150,348 Buckle, Inc. (The) (S) 3,152 170,366 Cato Corp. (The) Class A 4,052 113,375 Chico's FAS, Inc. 8,720 145,275 Foot Locker, Inc. 9,110 309,180 Francesca's Holdings Corp. (NON) (S) 6,302 117,469 Jos. A. Bank Clothiers, Inc. (NON) 5,075 223,097 Textiles, apparel, and luxury goods (2.3%) Crocs, Inc. (NON) 12,288 167,240 Deckers Outdoor Corp. (NON) (S) 2,281 150,364 Iconix Brand Group, Inc. (NON) (S) 8,106 269,281 Steven Madden, Ltd. (NON) 3,967 213,544 Tobacco (0.2%) Universal Corp. (S) 1,444 73,543 Trading companies and distributors (0.2%) MSC Industrial Direct Co., Inc. Class A 797 64,836 Total common stocks (cost $25,207,761) SHORT-TERM INVESTMENTS (20.7%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.13% (d) 6,609,399 $6,609,399 Putnam Short Term Investment Fund 0.06% (AFF) 457,178 457,178 Total short-term investments (cost $7,066,577) TOTAL INVESTMENTS Total investments (cost $32,274,338) (b) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2013 through September 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $34,175,548. (b) The aggregate identified cost on a tax basis is $32,345,353, resulting in gross unrealized appreciation and depreciation of $9,253,022 and $717,549, respectively, or net unrealized appreciation of $8,535,473. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $149,305 $2,207,942 $2,357,247 $143 $— Putnam Short Term Investment Fund * — 5,257,907 4,800,729 309 457,178 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $6,444,148. The fund received cash collateral of $6,609,399, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (S) Security on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Consumer discretionary $5,625,411 $— $— Consumer staples 868,308 — — Energy 1,990,936 — — Financials 7,371,544 55,425 — Health care 3,433,087 — — Industrials 6,430,798 — — Information technology 5,125,252 — — Materials 1,899,179 — — Utilities 1,014,309 — — Total common stocks — Short-term investments 457,178 6,609,399 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. The following table summarizes any derivatives, repurchase agreements, reverse repurchase agreements, securities lending and borrowing transactions, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. Offsetting of financial and derivative assets and liabilities Goldman Sachs Bank USA Total Assets: Securities on loan $6,444,148 $6,444,148 Total Assets $6,444,148 $6,444,148 Liabilities: Total Liabilities $ $ Total Financial and Derivative Net Assets $6,444,148 $6,444,148 Total collateral received (pledged)## † $6,444,148 $6,444,148 Net amount $ $ ## Any over-collateralization of total financial and derivative net assets is not shown. † Additional collateral may be required from certain brokers based on individual agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 26, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 26, 2013
